Citation Nr: 1029280	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bleeding ulcers, as 
secondary to his low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from December 1968 to October 
1970.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska

The Veteran requested a Travel Board hearing, however, in May 
2005 correspondence he cancelled his request.  

This case was previously before the Board in October 2006 and 
July 2009, wherein it was remanded for additional development and 
due process considerations.  The case was returned to the Board 
for appellate consideration.   


FINDINGS OF FACT

1.  A low back disability was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating a low back disability to the Veteran's service in the 
military.

2.  Bleeding ulcers were initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating the Veteran's bleeding ulcers to his service in the 
military.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

2.  Bleeding ulcers were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in February 2003, November 
2006, and December 2006, from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters explained the evidence 
necessary to substantiate the Veteran's claims of entitlement to 
service connection, as well as the legal criteria for entitlement 
to such benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the November 2006 and December 2006 letters from VA, 
explained how a disability rating is determined for a service-
connected disorder and the basis for determining an effective 
date upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  However, the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication and the appellant's claims were 
readjudicated thereafter.  As such, the appellant has not been 
prejudiced and there was no defect with respect to timing of the 
VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims files contain the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
files contain the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.



Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008). The provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006; however, 
the new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995. Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is required to show this secondary cause-and-
effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Analysis

Low Back Disability

Based on the evidence of record, the Board finds that there is a 
preponderance of evidence against the Veteran's claim of 
entitlement to service connection for a low back disability, so 
this claim must be denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a low back disability 
during his military service.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  The Board acknowledges that 
the Veteran reported that, in 1969 or 1970, he injured his low 
back while engaging in combat.  He claimed that his chopper 
attempted to set down in a hot zone, in which he stood on the 
skids and was prepared to exit.  However, the pilot suddenly 
decided to take off.  By the time he exited the chopper, it was 
20 to 30 feet off of the ground.  He fell the distance with a 
full combat pack on his back and hit the ground, but that he was 
not medevaced, examined, nor provided with any treatment, so the 
incident would not be noted in his service medical records.  In 
an October 2003, S.B. indicated that he witnessed the Veteran's 
fall, but that he only found out later that he was injured at 
that time.  

Since the Veteran's Combat Infantryman Badge denotes combat (and 
he served in Vietnam), his statements and S. B.'s statement are 
sufficient to establish that he did in fact injure his back from 
a fall.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curium, 78 F.3d 604 (Fed. Cir. 1996)(table).  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) (if a Veteran engaged in combat 
with the enemy while in active service, the Secretary shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in such service 
satisfactory lay or other evidence of service incurrence, if the 
lay or other evidence is consistent with the circumstances, 
conditions, or hardships of such service).  Service incurrence 
may be found even though there are no official records of such 
incurrence in service, and every reasonable doubt shall be 
resolved in favor of the Veteran.  Section 1154(b), however, 
pertains to what happened while the Veteran was in service, not 
the questions of current disability or of a nexus between the 
current disability and what happened in service.  

In this regard, the Board notes that there is no objective 
evidence of continuance of symptomatology during the years 
following the Veteran's discharge from service.  See Savage, 
supra (requiring medical evidence of chronicity and continuity of 
symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).   Although the Board 
acknowledges the Veteran's statements alleging an in-service back 
injury, the Board also notes that the objective medical evidence 
of record indicates that the Veteran did not have any complaints 
of back pain until approximately 1989; an August 1995 treatment 
note from Eagle Center Physical Therapy states that the Veteran 
reports a history of back pain beginning 5-6 years earlier.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the veteran).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) 
(finding that a Veteran's delay in asserting a claim 
can constitute negative evidence which weighs against the claim).  
Accordingly, his report of is symptoms since service is not 
considered credible.  

Furthermore, although the Board acknowledges that the Veteran was 
diagnosed as having a low back disability, there is no evidence 
that this disability is related to his military service.  Neither 
the Veteran nor his treating providers associate this disability 
with his military service; in fact, his reports of medical 
history and related complaints do not reference his military 
service or any events therein.  According to the Veteran's 
private treatment records, the Veteran first complained of low 
back pain in relation to a work-related injury in approximately 
1989; subsequent treatment records indicated that the Veteran 
reported a history of multiple falls and injuries in 1992, 1994, 
2001, and 2003.  The Veteran was treated for repeated complaints 
related to his low back and at those treatment visits, he denied 
any other trauma other than work-related injuries or falls.  
(See, i.e., treatment notes from C. B. H., D.O. dated August 1995 
and M. L. G., M.D., dated October 2003).  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability . . .").  

Nevertheless, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(d) specifically permit a grant of service connection even 
when the initial diagnosis occurred after service, so long as 
there is competent medical evidence establishing the necessary 
link to service.  However, the Board notes that the February 2010 
VA examiner found that the Veteran's low back disability was not 
related to the Veteran's military service.  According to the VA 
examination report, the Veteran has low back pain, diagnosed as 
multi-level degenerative disc disease and degenerative joint 
disease of the lumbar spine with spondylolisthesis and spinal 
stenosis at L4-5, which is unlikely to be related to the 
Veteran's military service.  The VA examiner noted that the 
Veteran's service treatment records do not show any complaints or 
diagnoses related to his back and that the Veteran's report of 
in-service injury would be considered acute and transitory, and 
not the proximate cause of the Veteran's current back disability.  
The VA examiner noted the lack of chronicity or continuity of 
treatment and his history of work-related injuries, which 
suggested that the Veteran's present low back disability was not 
associated with or caused by any low back injury during the 
Veteran's active service.  See Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she has 
that disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or some 
other manifestation of the disability during service.'"  See 
also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the Board is 
required to assess the credibility and probative value of 
proffered evidence in the context of the record as a whole).  

The Board finds that the February 2010 VA examination must be 
given great probative weight because the opinion was based on a 
review of the entire record and full examination, as well as 
accompanied by an explanation of the rationale.  The VA 
examination report concluded, with a clear basis and rationale, 
that there was no evidence that the Veteran's low back disability 
was related to the Veteran's military service.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion).  See also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (finding that most of the probative 
value of a medical opinion comes from its reasoning, and 
threshold considerations include whether the person opining is 
suitably qualified and sufficiently informed).

Although the Veteran asserts that his current low back disability 
is directly related to service, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  The Board observes that objective medical 
evidence generally is required to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds that the 
Veteran is competent to report that he injured his low back 
during service and that he currently has a low back disability, 
little probative weight can be assigned to his statements 
associating his disability to his service, as the Board deems 
such statements to be less than credible.  In this regard, the 
Board points out the absence of any corroborating medical 
evidence supporting his assertions, in and of itself does not 
render his statements incredible, such absence is for 
consideration in determining credibility.   Similarly, the 
Veteran has not shown, however, that he has the expertise 
required to offer an opinion regarding any causal relationship 
between his current low back disability and his claimed injury 
during active service. While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).   

As such, the negative evidence of record is of greater probative 
value than the Veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2009), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
Accordingly, the Board finds that there is a preponderance of the 
evidence against the Veteran's claim for service connection of a 
low back disability.

Bleeding Ulcers

The fact that there has been no demonstration, by competent 
clinical evidence of record, that the Veteran's low back 
disability is attributable to his military service, unfortunately 
also, in turn, means that he cannot link his bleeding ulcers to 
his service via his low back disability.  In this regard, the 
Board notes that the Veteran expressly contended in written 
statements, including his notice of disagreement, that his 
bleeding ulcer is secondary to his low back disability; service 
connection on a direct basis has previously been denied.  See 
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to say, 
the elimination of one relationship to service, as the supposed 
precipitant, necessarily also eliminates all associated residual 
conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she has 
that disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or some 
other manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  As such, there 
is a preponderance of the evidence against his claim of 
entitlement to service connection for bleeding ulcers as 
secondary to a low back disability and, in turn, the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection of a low back disability is 
denied.

Entitlement to service connection for bleeding ulcers as 
secondary to a low back disability is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


